DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 and all dependent claims thereof recite the broad recitation “flanking”, and the claim also recites “(outrigger)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites “wherein the one or more flanking low frequency transducer arrays transmit unfocused ultrasound signals.” Claim 6, which is the parent of claim 17, sets forth that the one or more low frequency transducers transmit plane waves. Since the limitation “unfocused ultrasound signals” is broader than “plane waves,” claim 17 fails to further limit the subject matter of the parent claim.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-8, 10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Angelsen (US PG Pub. No. US 2017/0343656 A1, Nov. 30, 2017) (hereinafter “Angelsen”) as evidenced by Dayton et al. (US PG Pub. No. US 2012/0220869 A1, Aug. 30, 2012) (hereinafter “Dayton”).
Regarding claim 1: Angelsen discloses a dual frequency ultrasound imaging system, comprising: a dual frequency ultrasound imaging system, comprising: a high frequency transducer array configured to transmit ultrasound into an imaging region and to receive high frequency ultrasound echo signals from the imaging region (transducer array 102, [0030]; [0029] - wave 104 transmitted by transducer 102 is the "sensing wave", [0042] - sensing wave is high frequency); one or more low frequency transducer arrays configured to transmit unfocused ultrasound plane waves into the imaging region of the high frequency transducer array to insonify contrast agent in the imaging region such that the plane waves of each of the one or more low frequency transducers intersect at an angle with the imaging region (figure 1; transducer array 101, [0029] - wave 103 transmitted by transducer 101 is the "manipulation wave", [0042] - manipulation wave is low frequency; [0051], claim 20); and signal processing circuitry for: processing high frequency echo signals from tissue created in response to high frequency ultrasound signals transmitted by the high frequency transducer array (processing unit 602, [0051]); creating a tissue image from the high frequency ultrasound echo signals received from tissue ([0051] - image from linear scatter, where tissue and blood have a linear response as evidenced by Dayton [0006]); processing high frequency ultrasound echo signals created in response to contrast agent being insonified by the unfocused ultrasound from the one or more low frequency transducer arrays (processing unit 602, [0051]); creating a contrast agent image from the processed high frequency ultrasound echo signals created in response to the contrast agent ([0051] - image from non-linear scatter, where contrast agent has a non-linear 
Regarding claim 2: Angelsen discloses the dual frequency ultrasound imaging system of claim 1, wherein the one or more low frequency transducer arrays are configured to transmit plane waves at multiple angles and the contrast agent image is created from spatio-temporally beamformed echo signals combined with radio frequency echo data ([0029] - transducer 101 can be scanned or rotated as shown by arrows 113 and 114 in figure 1, [0051]).
Regarding claim 3: Angelsen discloses the dual frequency ultrasound imaging system of claim 1, wherein the one or more low frequency transducer arrays are configured to transmit plane waves that are interleaved with ultrasound transmitted and received by the high frequency transducer array (claim 14 - each is transmitted at a separate time).
Regarding claim 4: Angelsen discloses the dual frequency ultrasound imaging system of claim 1, wherein the high frequency ultrasound transducer is configured to transmit plane waves at multiple angles into the focal region ([0014] - can be a phased array, [0030], [0051], [0054]).
Regarding claim 5: Angelsen discloses the dual frequency ultrasound imaging system of claim 4, wherein the tissue image is created from spatio-temporally beamformed echo signals combined with radio frequency echo data from the high frequency ultrasound transmitter ([0051], [0042] - the given frequencies are within the radio frequency spectrum).
Regarding claim 6: Angelsen discloses a dual frequency transducer comprising: a high frequency central array (it is noted that “central” may not be a meaningful term if there is only one “flanking” LF transducer) that is configured to be used as a receiver and one or more flanking (outrigger) low frequency transducer arrays configured to transmit low frequency plane waves which intersect at an angle with an imaging region of the high frequency central array to insonify contrast agent in a region of interest (figure 1; transducer array 102, [0030]; [0029] - 
Regarding claim 7: Angelsen discloses a dual frequency ultrasound imaging system, comprising: a high frequency transducer array; one or more low frequency transducer arrays configured to transmit ultrasound plane waves that intersect at an angle with an imaging region of the high frequency transducer array (figure 1; transducer array 102, [0030]; [0029] - wave 104 transmitted by transducer 102 is the "sensing wave", [0042] - sensing wave is high frequency; transducer array 101, [0029] - wave 103 transmitted by transducer 101 is the "manipulation wave", [0042] - manipulation wave is low frequency; [0051], claim 20); signal processing circuitry for: controlling the high frequency transducer array or the one or more low frequency transducer arrays to transmit unfocused ultrasound signals into a focal region to insonify contrast agent in the imaging region ([0051], figure 6 – 601); controlling the other of the one or more low frequency transducer arrays or the high frequency transducer array to receive echo signals from the insonified contrast agent ([0051], figure 6 – 601); producing a contrast agent image from the echo signals from the insonified contrast agent; producing a tissue image from echo signals received from tissue in the imaging region ([0051] - image from non-linear scatter and image from linear scatter; where tissue produces a linear response and contrast agent produces a non-linear response as evidenced by Dayton [0006]); and producing a combined tissue/contrast agent image from the contrast agent image and the tissue image ([0051] - the nonlinear scattering components for example can be shown in a color code overlaying the linear scattering components typically in grey scale).

Regarding claim 10: Angelsen discloses 'The dual frequency ultrasound imaging system of claim 7, wherein the unfocused ultrasound is transmitted by the one or more low frequency transducer arrays and the contrast agent image is created from high frequency ultrasound echoes received by the high frequency transducer array (figure 1; transducer array 102, [0030]; [0029] - wave 104 transmitted by transducer 102 is the "sensing wave", [0042] - sensing wave is high frequency; transducer array 101, [0029] - wave 103 transmitted by transducer 101 is the "manipulation wave", [0042] - manipulation wave is low frequency; [0051], claim 20; [0006], [0028] - harmonics are high frequency).
Regarding claim 12: Angelsen discloses the dual frequency ultrasound imaging system of claim 7, wherein the unfocused ultrasound are planewaves ([0051], [0054], claim 20).
Regarding claim 13: Angelsen discloses the dual frequency ultrasound imaging system of claim 7, wherein the unfocused ultrasound are spherical waves ([0046] – convex waves).
Regarding claim 14: Angelsen discloses the dual frequency transducer of claim 6, wherein the one or more flanking low frequency transducer arrays are configured to transmit plane waves at multiple angles and the contrast agent image is created from spatio-temporally beamformed echo signals combined with radio frequency echo data ([0029] - transducer 101 can be scanned or rotated as shown by arrows 113 and 114 in figure 1, [0051]).
Regarding claim 15: Angelsen discloses the dual frequency transducer of claim 6, wherein the one or more flanking low frequency transducer arrays are configured to transmit plane waves that are interleaved with ultrasound transmitted and received by the high frequency transducer array (claim 14 - each is transmitted at a separate time).

Regarding claim 17: Angelsen discloses the dual frequency ultrasound imaging system of claim 6, wherein the one or more flanking low frequency transducer arrays transmit unfocused ultrasound signals ([0051], [0054], claim 20 – plane waves are unfocused).
Regarding claim 18: Angelsen discloses the dual frequency ultrasound imaging system of claim 7, wherein the high frequency central array transmits unfocused ultrasound signals ([0046], [0051], [0054], claim 20 – plane waves and convex waves are unfocused).
Regarding claim 19: Angelsen discloses the dual frequency ultrasound imaging system of claim 18, wherein the unfocused ultrasound are planewaves ([0051], [0054], claim 20).
Regarding claim 20: Angelsen disclose the dual frequency ultrasound imaging system of claim 18, wherein the unfocused ultrasound are spherical waves ([0046] – convex waves).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen as applied to claim 7 above, and further in view of Lin (US PG Pub. No. US 2003/0055337 Mar. 20, 2003) (hereinafter “Lin”).
Regarding claim 9: Angelsen teaches the dual frequency ultrasound imaging system of 
claim 7 wherein the fundamental (low) frequency is used for transmitting (insonating the contrast agent) and the harmonic (high) frequency is used for transmitting and receiving (acquiring the tissue image and receiving the harmonic echo signals from the contrast agent). 
Angelsen does not teach wherein the tissue image is created from ultrasound transmitted and received by the one or more low frequency transducer arrays.
Lin, in the same field of endeavor, teaches a dual frequency ultrasound imaging system where the low (fundamental) frequency elements are used for both transmitting and receiving and the high frequency elements are used only for receiving harmonic echoes ([0012]) and 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Angelsen by acquiring the tissue image at the fundamental frequency in order to achieve the benefits of generating fundamental, harmonic, compound, and difference images in real time and improved signal reception as taught by Lin.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen as applied to claim 7 above, and further in view of Lin (US PG Pub. No. US 2003/0055337 Mar. 20, 2003) (hereinafter “Lin”) and Dayton et al. (US PG Pub. No. US 2012/0220869 A1, Aug. 30, 2012) (hereinafter “Dayton”).
Regarding claim 11: Angelsen teaches the dual frequency ultrasound imaging system of claim 7 but are silent on subharmonic imaging (i.e. wherein the unfocused ultrasound is transmitted by the high (harmonic) frequency transducer array and the contrast agent image is created from low (sub-harmonic) frequency ultrasound echoes received by the one or more low frequency transducer arrays).
Lin, in the same field of endeavor, teaches a dual frequency ultrasound imaging system which performs subharmonic imaging by transmitting from the high-frequency elements and receiving a subharmonic at the low-frequency elements ([0013]) where the high-frequency elements are used to insonate “living tissue in a body or an inanimate structure within a medium” (e.g. a contrast agent – [0004]) and subharmonic echoes are received by the low-frequency elements ([0032]). 
Dayton teaches that the use of subharmonic imaging provides improved contrast-to-tissue ratios as compared to previous approaches ([0006]).
prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Angelsen by performing subharmonic imaging as taught by Lin of the contrast agent in order to improve the contrast-to-tissue ratio as taught by Dayton.
Response to Arguments
Objections to claims 1-6 are withdrawn in light of the amendments to the claims.
Rejection of claims 1-5, 8 and 10 under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims. The rejection of claim 6 under 35 U.S.C. §112(b) was not addressed by argument or amendment and is therefore maintained.
Applicant’s arguments with respect to prior art rejections of claims 1-13, filed 10/29/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Applicant’s arguments with respect to new claims 14-20 have been fully considered but are moot in view of the rejections applied above.
Applicant’s request for an interview is noted but the issues addressed in the Office Action are considered to be too extensive for an interview at this time. Applicant is invited to contact Examiner to schedule an interview after reviewing the Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US PG Pub. No. US 2010/0262013 A1, Oct. 14, 2010) – teaches a universal medical ultrasound probe having a central array and two flanking (“outrigger”) arrays, each of which can be used for transmit or receive. 
Angelsen at al. (US PG Pub. No. US 2012/0095699 A1, Apr. 19. 2012) – teaches a dual frequency ultrasound system comprising a high frequency transducer array configured to transmit ultrasound into an imaging region and to receive high frequency ultrasound echo signals from the imaging region and one or more low .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793